DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               DOREEN GOODEN and WINSETT BROWN,
                          Appellants,

                                    v.

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellee.

                             No. 4D20-2760

                            [March 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE20-
012874.

  Samuel Alexander of Alexander Appellate Law P.A., DeLand, for
appellants.

   Joshua S. Beck of Beck Law, P.A., Boca Raton, and Brett R. Frankel,
Jonathan Sabghir, and Robert B. Gertzman of People’s Trust Insurance
Company, Deerfield Beach, for appellee.

KUNTZ, J.

   Doreen Gooden and Winsett Brown filed a complaint against their
insurer, People’s Trust Insurance Company, alleging bad faith under
section 624.155, Florida Statutes (2018). The circuit court granted
People’s Trust’s motion to dismiss, concluding Gooden’s civil remedy
notice failed to meet section 624.155’s specificity requirements. We
reverse.

    Gooden alleged that People’s Trust acted in bad faith by violating nine
provisions of sections 624.155 and 626.9541, Florida Statutes (2018).
To cure, Gooden stated that People’s Trust must “tender all insurance
proceeds owed to [her], as set forth in the Appraisal Award, for damages
to [her] home, including interest, for the loss described herein.” People’s
Trust responded to Gooden’s demand, raising multiple issues and
defenses. Because People’s Trust did not cure in the manner demanded,
Gooden filed suit. But citing Julien v. United Property & Casualty
Insurance Co., 311 So. 3d 875 (Fla. 4th DCA 2021), the circuit court
dismissed the suit for failure to meet section 624.155’s specificity
requirements.

    In Julien, the civil remedy notice “listed nearly all policy sections and
cited thirty-five statutory provisions.” 311 So. 3d at 879. Gooden’s civil
remedy notice cited nine statutory provisions and a single policy
provision, listing only the statutory and policy provisions relevant to his
allegations. While People’s Trust raises multiple arguments in opposition
to the merits of Gooden’s bad-faith claim, those arguments are best left
for consideration on a motion for summary judgment. Those arguments
do not support dismissing Gooden’s claim for failure to satisfy section
624.155’s specificity requirements.

   Gooden’s notice facially satisfied section 624.155’s specificity
requirements.      So the circuit court’s order dismissing Gooden’s
complaint for failing to do so is reversed, and the case is remanded for
further proceedings.

   Reversed and remanded.

CONNER, C.J., and FORST, J., concur.

                            *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                     2